Citation Nr: 0126982	
Decision Date: 12/04/01    Archive Date: 12/11/01

DOCKET NO.  00-12 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for depression.

4.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Philadelphia, Pennsylvania, which granted service connection 
for PTSD, rated as 30 percent disabling, by a rating dated in 
November 1999.  The veteran disagreed with the rating by 
correspondence dated in December 1999.  Subsequently, a 
statement of the case was issued and a timely substantive 
appeal followed.  In view of guidance from the United States 
Court of Appeals for Veterans Claims (Court), the issue 
before the Board is taken to include whether there is any 
basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A Travel Board Hearing was held in July 2001, before the 
Board Member signing this document, sitting at the RO.  A 
transcript of the hearing testimony is on file.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA 
benefits."  See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Because of the change in the law and regulations brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Regarding the service connection claims.  The service medical 
records are silent as to any complaints of a chronic skin 
disorder, headaches, or a depressive disorder. The veteran 
was afforded a VA examination in April 1997.  The diagnoses 
were; skin rash, tinea versicolor; headaches, migraine; and, 
depressive disorder.

One of the VA medical examiners in April 1997 stated in his 
report that the claims file was not available for his review.  
The other medical examiner made no reference to the claims 
folder.  

Although the evidence showed current diagnoses of tinea 
versicolor, migraine headaches, and a depressive disorder, 
there was no evidence of a nexus between any of these 
conditions and any incident of the veteran's military 
service.  

In Department of Veterans Affairs Fast Letter 00-92, it was 
pointed out that the threshold criteria for assisting a 
claimant in developing evidence by way of VA examination or 
medical opinion is low and that nexus evidence was not needed 
prior to scheduling a VA examination or requesting a VA 
medical opinion.

Regarding the increased ratings claim.   The Board notes that 
the last VA psychiatric examination for disability evaluation 
purposes was in April 2000.  The VA examiner stated in his 
report that the claims file was not available for his review.  
Further review by the Board reveals that the veteran's claims 
file was also not available for the initial PTSD examination 
in March 1999.

A medical examiner must consider the records of prior medical 
examinations and treatment in order to ensure a fully 
informed opinion.  See Hampton v. Gober, 10 Vet. App. 481 483 
(1997); Schroeder v. Brown, 6 Vet. App. 220, 225 (1994); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 123 (1991).  
The failure to make the veteran's claims file, including his 
service medical records, available to the examiners prior to 
his VA examinations calls into question the thoroughness of 
the examinations.  See Green, 1 Vet. App. at 124 (1991) 
("thorough and contemporaneous medical examination" is one 
that "takes into account the records of the prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one").  See also Benjamin v. 
Principi, 15 Vet. App. 216 (2001) (The Board erred in 
concluding that an examination was not inadequate on its face 
when the appellant's claims file, including his service 
medical records, was not made available to the examiner prior 
to the examination).

Accordingly, the Board finds that current VA examinations are 
indicated.  

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In a Travel Board Hearing in July 2001, the veteran testified 
to being treated by Drs. Donner and Hitchkoff for psychiatric 
disorders.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all medical providers who have 
treated him for a skin disorder, 
headaches, and psychiatric disorders, 
including PTSD in the recent past.  After 
securing any necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records which are not 
already of record from all sources 
identified by the veteran, to include 
records from Drs. Donner and Hitchkoff.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159.

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied. 

3.  The RO should arrange for the veteran 
to be scheduled for examinations to 
determine the date of onset and etiology 
of his skin disorder and headaches.  The 
claims folder must be made available to 
the examiner prior to the examination and 
the examiner should indicate in his report 
that he reviewed the pertinent medical 
records contained in the claims folder.  
The examiners should elicit a history from 
the veteran as to when his skin problems 
and headaches first began and his account 
of how these conditions are related to his 
military service.  The examiners should 
offer opinions as to the date of onset and 
the etiology of the veteran's skin 
disorder and any headache disorder, as 
well as an opinion as to whether any of 
these disorders is related to any incident 
of the veteran's military service.

4.  The veteran should be afforded a 
psychiatric examination to determine the 
severity of his PTSD and the etiology and 
date of onset of any depressive disorder.  
The examiner should determine the 
veteran's current psychiatric status and 
provide diagnoses for all current 
psychiatric pathology.  All necessary 
tests and studies should be accomplished 
and all clinical manifestations reported 
in detail.  The claims folder must be made 
available to the examiner prior to the 
examination and the examiner should 
indicate in his report that he reviewed 
the pertinent medical records contained in 
the claims folder.  The examiner should 
report a multi-axial diagnosis identifying 
all current psychiatric disorders.  
Symptoms attributable to PTSD should be 
differentiated from symptoms due to other 
psychiatric pathology.  In particular, the 
examiners should offer an opinion as to 
whether any depressive symptoms found on 
examination are a manifestation of the 
PTSD or whether any depressive symptoms 
represent a separate and distinct 
psychiatric disorder.  If the veteran has 
a depressive disorder separate and 
distinct from the PTSD, the examiner 
should offer an opinion as to the etiology 
and date of onset of this disorder and 
state whether the disorder is related to 
any incident of the veteran's military 
service.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  Thereafter, the RO must review the 
instant issues.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


